Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell P. Johnson appeals the district court’s order denying his motion to determine whether Amendment 709 is clarifying or substantive pursuant to USSG § 1B1.11(b)(2) and 18 U.S.C. § 3582(a), (c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Johnson’s motion for appointment of counsel and affirm for the reasons stated by the district court. Unit*797ed States v. Johnson, No. 2:01-cr-10079-jpj-1 (W.D.Va. Aug. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.